NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0034n.06

                                       Case No. 20-1140

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                            Jan 14, 2021
DAVID ANTHONY CAMERON,                             )                    DEBORAH S. HUNT, Clerk
                                                   )
       Petitioner-Appellant,                       )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE EASTERN DISTRICT OF
RANDEE REWERTS, Warden,                            )       MICHIGAN
                                                   )
       Respondent-Appellee.                        )
                                                   )

       BEFORE: CLAY, GILMAN, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. Brenda Roszkowski managed a set of apartments. When she

served one of her tenants with an eviction notice, the tenant was not happy. So the tenant’s

boyfriend, David Cameron, stepped in. First, Cameron tried to bribe Roszkowski with $300 in

cash. When that didn’t work, Cameron took his gun and went to visit Roszkowski.

       Roszkowski wasn’t in her office, so Cameron waited. And when she arrived, he forced her

against a wall, pressed the gun into her face, and threatened her. She pleaded with Cameron, but

he only became more aggressive. He yanked her back by her hair and said he would kill both

Roszkowski and her daughter during his next visit. Cameron gave Roszkowski a kiss. Then he

slammed her face-first into a wall. Roszkowski fell to the floor and lost consciousness; she was

later diagnosed with a concussion and suffered recurring seizures.
Case No. 20-1140, Cameron v. Rewerts


       After a one-day bench trial, the trial judge found Cameron guilty of assault with intent to

commit murder and two firearms-related crimes. See People v. Cameron, No. 306391, 2013 WL

951213, at *1 (Mich. Ct. App. Feb. 26, 2013) (per curiam) (reducing assault conviction to intent

to do great bodily harm). After exhausting his state-court appeals, Cameron raised eight grounds

for relief in federal court. See 28 U.S.C. § 2254. The district court rejected all eight claims. We

then granted a certificate of appealability on two of the claims: (1) whether Cameron’s right to a

fair trial was violated, and (2) whether Cameron’s trial counsel provided ineffective assistance.

Both claims lack merit, so we affirm.

                                                I.

       The Antiterrorism and Effective Death Penalty Act (AEDPA) determines when a federal

court can grant habeas relief from a state court’s judgment. Because habeas addresses only

“extreme malfunctions in the state criminal justice systems,” AEDPA’s standards are purposefully

rigorous. Harrington v. Richter, 562 U.S. 86, 102 (2011). To obtain relief under AEDPA, a

petitioner must show that a state court’s decision was either: (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or (2) “based on an unreasonable determination of the facts.” 28 U.S.C.

§ 2254(d).

       Cameron alleges that the Michigan Court of Appeals unreasonably applied federal law. So

we focus exclusively on the first prong of § 2254(d) and ask if the state court’s decision was “so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.




                                               -2-
Case No. 20-1140, Cameron v. Rewerts


                                                  II.

       Fair Trial. The Due Process Clause requires a fair trial before a non-biased judge. Bracy

v. Gramley, 520 U.S. 899, 904–05 (1997). Cameron’s first claim is that the trial judge was not

impartial.

       To explain Cameron’s claim, some brief background is necessary. Shortly after Cameron

waived his right to a jury trial, officers presented Cameron’s trial judge with a search warrant for

Cameron’s home. The search warrant included an affidavit detailing Cameron’s prior convictions

and suspected criminal activity. The trial judge reviewed the affidavit and authorized the search.

       Because the search-warrant affidavit contained prejudicial information, Cameron argues

that the trial judge could not later serve as a neutral factfinder. Cameron’s lawyer made this

objection before trial. But the judge attested that he “truly [did] not have an independent

recollection of any of the information . . . in the search warrant” and overruled the objection.

       The Michigan Court of Appeals affirmed. Cameron, 2013 WL 951213, at *5. It concluded

that Cameron failed to show that his right to a fair trial was violated for three reasons: (1) there is

a presumption that trial judges can ignore inadmissible evidence, (2) the trial judge stated that he

didn’t remember the contents of the search-warrant affidavit, and (3) “the record reveal[ed] that

the trial court only considered evidence that was properly admitted.” Id. at *6. Cameron argues

this was an unreasonable application of federal law. We think otherwise.

       Our judicial system operates under a fundamental presumption that trial judges are

impartial, even when presented with inadmissible or prejudicial information. Harris v. Rivera,

454 U.S. 339, 346 (1981) (“In bench trials, judges routinely hear inadmissible evidence that they

are presumed to ignore when making decisions.”); Withrow v. Larkin, 421 U.S. 35, 47 (1975)

(noting “a presumption of honesty and integrity in those serving as adjudicators”). For that reason,



                                                 -3-
Case No. 20-1140, Cameron v. Rewerts


“[i]t has long been regarded as normal and proper for a judge to sit in the same case upon its

remand, and to sit in successive trials involving the same defendant.” Liteky v. United States, 510

U.S. 540, 551 (1994).

       That’s effectively what happened here. The trial judge reviewed the search-warrant

affidavit as part of the investigative proceeding. Though he later presided over Cameron’s bench

trial, it is presumed that he “consider[ed the] evidence” in the affidavit “and then dismiss[ed] it

from [his] mind[].” Coley v. Bagley, 706 F.3d 741, 750 (6th Cir. 2013) (cleaned up). The record

shows that was the case here. Before trial, the judge asserted that he did not remember any specific

information in the affidavit. And after trial, he explained in his verdict that he considered only

evidence entered at trial.

       Cameron offers two counterarguments. First, Cameron claims that the presumption of

impartiality does not apply because prosecutors sought the search warrant without Cameron’s

counsel present. But he offers no legal authority to support his claim. Second, Cameron argues

that the trial judge’s impartiality is irrelevant. The true question before us, he says, is whether he

voluntarily waived his right to a jury trial. But we did not certify that question for appeal as a

freestanding issue, so we will not consider it now. See Abdur’Rahman v. Colson, 649 F.3d 468,

473 (6th Cir. 2011); see also 28 U.S.C. § 2253.

       In sum, Cameron has not established that the state court’s fair-trial decision was contrary

to clearly established federal law as determined by the Supreme Court. See Harrington, 562 U.S.

at 103. His first claim therefore fails.

       Ineffective Assistance of Counsel. Cameron’s second claim is that his trial counsel

provided ineffective assistance.      We apply a “highly deferential” standard to ineffective-

assistance-of-counsel claims on habeas review. Id. at 105 (citation omitted). If there is “any



                                                -4-
Case No. 20-1140, Cameron v. Rewerts


reasonable argument that [Cameron’s] counsel” was “within the wide range of reasonable

professional assistance,” we must deny relief. Id. at 104, 105 (cleaned up).

         Cameron argues that his counsel was deficient for three reasons. First, Cameron argues

that his counsel failed to move to withdraw his jury-trial waiver or to have the trial judge recused.

The Michigan Court of Appeals dismissed this claim for two reasons. It presumed that his

counsel’s decision was a strategic choice, and it held that any motion to recuse would have been

futile without evidence that the trial judge was biased. See Cameron, 2013 WL 951213, at *8. We

agree.

         Disagreements about trial strategy do not constitute ineffective assistance. Strickland v.

Washington, 466 U.S. 668, 689 (1984). Instead, Cameron had to establish that his “counsel’s

representation fell below an objective standard of reasonableness.” Id. at 688. And Cameron’s

counsel could have reasonably determined that a bench trial was the best option for several

reasons—Cameron was accused of a violent crime; the trial judge attested that he didn’t remember

any prejudicial information; and given the trial judge’s dismissal of counsel’s initial objection and

the presumption that a trial judge will disregard inadmissible evidence, a formal motion to recuse

likely would have been futile. Cameron’s counsel had “wide latitude” to make these types of

“tactical decisions.” Id. at 689. And none of the contested decisions fell below “an objective

standard of reasonableness.” Id. at 688.

         Cameron’s second and third reasons fail on procedural grounds. Cameron claims that his

counsel prepared his case the night before trial and failed to advise him about the search-warrant

affidavit or the possibility of withdrawing the jury-trial waiver. But these arguments were not

certified for appeal, so we will not address them. See Colson, 649 F.3d at 473.




                                                -5-
Case No. 20-1140, Cameron v. Rewerts


       Because Cameron did not establish that his counsel was constitutionally deficient, his

second claim also fails.

       We affirm.




                                            -6-